Name: Commission Regulation (EC) NoÃ 781/2007 of 3 July 2007 adapting Regulation (EEC) NoÃ 2237/77 on the form of the farm return to be used for the purpose of determining incomes of agricultural holdings, by reason of the accession of Bulgaria and Romania
 Type: Regulation
 Subject Matter: farming systems;  European construction;  national accounts;  Europe;  taxation
 Date Published: nan

 4.7.2007 EN Official Journal of the European Union L 174/3 COMMISSION REGULATION (EC) No 781/2007 of 3 July 2007 adapting Regulation (EEC) No 2237/77 on the form of the farm return to be used for the purpose of determining incomes of agricultural holdings, by reason of the accession of Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Whereas: (1) Commission Regulation (EEC) No 2237/77 (1) lays down the contents of the farm return to be used. (2) The farm return has to be adapted regarding the information about the VAT system due to the accession of Bulgaria and Romania, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EEC) No 2237/77, point 107 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply with effect from the 2007 accounting year beginning during the period between 1 January and 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 263, 17.10.1977, p. 1. Regulation last amended by Regulation (EC) No 1861/2006 (OJ L 358, 16.12.2006, p. 33). ANNEX 107. VAT system The VAT system (serial number 400) to which the holding is subject should be shown for each holding by the code number in the following list: Serial number 400 Code BELGIUM RÃ ©gime normal obligatoire 1 RÃ ©gime normal sur option 2 RÃ ©gime agricole 3 BULGARIA Exempt 1 Registered 2 CZECH REPUBLIC Registered 1 DENMARK Moms (= normal) 1 GERMANY Pauschalierender Betrieb 1 Optierender Betrieb 2 GetrÃ ¤nke erzeugender Betrieb 3 Betrieb mit Kleinumsatz 4 ESTONIA Normal 1 Special 2 IRELAND Agricultural 1 Registered (= normal) 2 GREECE Normal system 1 Agricultural system 2 SPAIN Normal system 1 Simplified system 2 Agricultural system 3 FRANCE TVA sur option avec autorisation pour animaux vivants 2 Remboursement forfaitaire 3 ITALY Regime esonerato 1 Regime speciale agricolo 2 Regime normal 3 CYPRUS Normal 1 Agricultural 2 VAT not applicable 3 LATVIA Normal 1 Agricultural 2 LITHUANIA Normal 1 Special 2 LUXEMBOURG RÃ ©gime normal obligatoire 1 RÃ ©gime normal sur option 2 RÃ ©gime forfaitaire de l'agriculture 3 HUNGARY Normal 1 Agricultural 2 MALTA Normal 1 NETHERLANDS Algemene regeling verplicht 1 Algemene regeling op aanvraag 2 Landbouwregeling 3 AUSTRIA Pauschalierender Betrieb 1 Optierender Betrieb 2 POLAND Normal 1 Agricultural 2 PORTUGAL Agricultural system 1 Normal system 2 ROMANIA Normal 1 Special 2 Small holdings 3 SLOVENIA Normal 1 Agricultural 2 SLOVAKIA Registered 1 Exempt 2 FINLAND Normal system 1 SWEDEN Normal system 1 UNITED KINGDOM Exempt 1 Registered 2 Subdivision of the VAT system (Spain, France, Italy, Hungary and Poland only) Serial number 401 SPAIN Enter VAT system code (those used for serial number 400) for the minority system where two systems are in force on the holding FRANCE Sans TVA obligatoire sur activitÃ ©s connexes 0 Avec TVA obligatoire sur activitÃ ©s connexes 1 ITALY VAT system for farm tourism (agriturismo) as secondary activity Regime speciale agriturismo 1 Regime normale agriturismo 2 HUNGARY Enter VAT system code (those used for serial number 400) for the minority system where two systems are in force on the holding POLAND Enter VAT system code (those used for serial number 400) for the minority system where two systems are in force on the holding